SENTENCIA
Evaluados los planteamientos de las partes, se expide el auto y se confirma la Sentencia del Tribunal Superior, Sala de San Juan, de 2 de abril de 1993, ya que los demandan-tes Adriana Mercado Parra Vda. de Wilson et als. fueron debidamente notificados de la intención de la Compañía de Fomento Industrial de adquirir los terrenos en cuestión y éstos no objetaron oportunamente esa propuesta hasta des-pués que la Junta de Planificación aprobó la consulta.
Lo pronunció, manda el Tribunal y certifica el señor Se-cretario General.
El Juez Asociado Señor Negrón García emitió una opinión concurrente, a la cual se unió el Juez Presidente Señor Andréu García. El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Rebollo López emitió una opinión disidente y concurrente. El Juez Asociado Señor Hernández Denton emitió una opinión disidente, a la cual *278se unió la Juez Asociada Señora Naveira de Rodón. El Juez Asociado Señor Alonso Alonso no intervino.
(Fdo.) Francisco R. Agrait Liado Secretario General
- O -